STATON, Judge,
dissenting in part.
In addition to concurring in Judge Rat liff's opinion, I dissent from the Majority's position that no facts have to be found specifically to establish a substantial and continuing change in cireumstances. Without a specific finding of those facts which the trial court considers the basis of its conclusion of law that a substantial and continuing change of cireumstances has taken place, there is nothing to review on appeal. Instead, the review court finds itself in the place of a fact finder in absen-tig sifting through the record for evidence to support the action of the trial court. I do not agree that a TR 52 motion is necessary to achieve this result. [See TR 58(B)(8) ]
Without some demonstration of these crucial findings of fact, the drastic reduction in support which concerns Judge Ratliff will leave some doubt as to the fairness and as to the soundness of the judgment.